Exhibit 10.1

 

SUPPLY AND SERVICES AGREEMENT

 

This Supply and Services Agreement (the “Agreement”) is entered into as of
September 6, 2019 (the “Effective Date”) by and between LIQUIDMETAL COATINGS
ENTERPRISES, LLC. a Delaware limited liability company with principal offices at
20404 Whitewood Drive, Spring, TX 77373 (“LMC”) and Victory Oilfield Tech Inc.
(formerly, Victory Energy Corporation), a Nevada corporation with its
headquarters office at 3355 Bees Cave Road, Suite 608, Austin, TX 7874
(“Victory”). Victory and LMC are referred to herein as “Party” or “Parties”.

 

RECITALS

 

WHEREAS, on August 21, 2017, Victory entered into a transaction agreement with
Armacor Victory Ventures, LLC, a Delaware limited liability company (“Armacor”),
the closing of the transactions contemplated by the transaction agreement also
occurred on August 21, 2017.

 

WHEREAS, Article 3 of that certain Exclusive Sublicense Agreement, dated August
21, 2017, between Armacor and Victory (the “License”) the License contemplates
that LMC will supply ARMACORTM and Liquidmetal® branded Materials (as defined in
the License) to Victory pursuant to a mutually agreeable supply agreement.

 

WHEREAS, LMC desires to sell to Victory and Victory desires to purchase from LMC
the Products specified herein on the terms and conditions stated and this
Agreement constitutes the supply agreement referred to in Article 3 of the
License.

 

WHEREAS, Victory desires to receive certain technical services from LMC as
further specified herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Parties hereby agree as follows:

 

TERMS

 

1.Definitions.

 

1.1.“Affiliate or affiliate” in relation to either Party means any Person
directly or indirectly controlled by, controlling, or under common control with
that Party.

 

1.1.“Business Day” means any day other than a Saturday, a Sunday or a day on
which banks in the United States are authorized or obligated by law or executive
order to close. For avoidance of doubt, reference to a “day”, as opposed to a
Business Day, shall mean a calendar day.

 



CONFIDENTIAL- 1 - 

 

 

1.2.“Defect” shall mean the failure of Product to comply with the warranty or
specifications.

 

1.3.“Delivery Date” shall mean the date LMC is required to deliver the Product
to the destination designated on Victory’s purchase order.

 

1.4.“Effective Date” shall have the meaning ascribed to it in the first
paragraph of this Agreement.

 

1.5.“FOB LMC Freight Collect” shall mean that Victory will pay the cost of
freight to bring the Products to the Victory facility.

 

1.6.“Force Majeure” means in relation to either Party, any circumstances beyond
the reasonable control of that Party, including war (whether declared or
undeclared), acts of God, including fire, flood, storms and earthquakes,
embargoes, or federal government action limiting hydraulic fracturing, riot,
civil disturbance, insurrection, sabotage, and events or occurrences adversely
impacting Supplier’s Facility, but excluding (i) economic downturns,
(ii) recessions, (iii) depressions, and (iv) strikes, lock-outs or other similar
acts of the Party’s employees.

 

1.7.“Intellectual Property” means any and all inventions (whether or not
protected or protectable under patent laws), works of authorship, information
fixed in any tangible medium of expression (whether or not protected or
protectable under copyright laws), moral rights, trade secrets, developments,
designs, applications, processes, know-how, discoveries, ideas (whether or not
protected or protectable under trade secret laws), and all other subject matter
protected or protectable under patent, copyright, moral right, trademark, trade
secret, or other laws, including without limitation, all new or useful art,
combinations, formulae, manufacturing techniques, technical developments,
applications, data and research results anywhere in the world.

 

1.8.“LMC/Armacor Agreements” means the agreements signed on August 21, 2018.

 

1.9.“Person” shall mean any corporation, business entity, natural person, firm,
joint venture, limited or general partnership, limited liability entity, limited
liability partnership, trust, unincorporated organization, association,
government or any department or agency of any government.

 

1.10.“Product(s)” shall mean metal powders and wire including the Liquidmetal®
Armacor coatings materials, coating formulations (whether existing formulations
or formations hereafter created), and related wire products (whether existing
products or those hereafter created).

 

1.11.“Price” shall mean the price per unit for the Products on Schedule A as may
be amended.

 

1.12“Purchase Order” means the documents by which Victory orders Product from
Supplier.

 



CONFIDENTIAL- 2 - 

 

 

1.12.Risk Transfer shall occur when Victory inspects and accepts the Products or
otherwise as specified in the purchase order which shall occur no later than
five (5) business days of receipt by Victory of the Products.

 

1.13“Supplier” means LIQUIDMETAL COATINGS ENTERPRISES, LMC or any of its
Affiliates, designated or contracted partners.

 

1.14“Supplier Intellectual Property” means all Intellectual Property developed
and/or owned by Supplier prior to, on or after the date of this Agreement. For
clarification, to the extent any Supplier Intellectual Property is incorporated
into the Product by or on behalf of Supplier prior to delivery of the Product to
Victory, such Intellectual Property and any development, enhancement or
derivative thereof, shall remain the property of Supplier.

 

1.15“Victory Intellectual Property” means all Intellectual Property developed
and/or owned by Victory prior to, on or after the date of this Agreement. For
clarification, to the extent any Victory Intellectual Property is incorporated
into the Product by or on behalf of Victory after the delivery of the Product to
Victory, such Intellectual Property and any development, enhancement or
derivative thereof, shall remain the property of Victory.

 

2 Term of Agreement. This Agreement becomes effective on the Effective Date and
shall remain in effect for a period of five (5) years thereafter unless earlier
terminated as provided for herein. The Term of this Agreement will automatically
renew for successive one (1) year periods so long as the License is effective.

 

3 List of Schedules. This Agreement includes the following Schedules, which are
incorporated herein and made a part hereof: Schedule A – Price List.

 

4 Scope of Agreement. The Parties agree that this Agreement shall govern the
terms and conditions of any purchase orders, and any amendments thereto, issued
by Victory subsequent to the Effective Date and prior to the expiration of this
Agreement.

 

5 Preferred Purchaser; Price and Volume Discounts

 

5.1Supplier agrees that Victory shall be considered a preferred purchaser and,
accordingly, prices paid by Victory for Products during the Term of this
Agreement shall be no greater than the lowest prices charged by Supplier for the
same Product to any current or future purchasers of the Products during any
period covered by this Agreement.

 

5.2LMC’s current price list and volume discounts are set forth in Schedule A.
The prices shall be in U.S. Dollars and prices shall include the cost of
packaging and labeling. LMC may change pricing by amending Schedule A and LMC
will provide ninety (90) days advance notice to Victory before a change in
price.

 



CONFIDENTIAL- 3 - 

 

 

6.Forecast of Demand. Victory shall provide, on a quarterly basis, a non-binding
3-month rolling volume forecast of its anticipated Product requirements
(“Forecast Amount”). Supplier shall notify Victory within ten (10) Business Days
of receiving a Forecast Amount or update thereto if Supplier anticipates being
unable to meet the anticipated Product, price, delivery and quality
requirements.

 

7. Placement of Purchase Orders.

 

7.1To purchase Products hereunder, Victory shall issue Purchase Orders that
shall specify the quantity of each Product ordered and the place(s) of delivery
and the Delivery Date(s) for each such Product. The place of delivery shall be
deemed to be FOB LMC, Freight Collect unless otherwise expressly specified in
the Purchase Order. Other than pursuant to a Purchase Order issued by Victory
and accepted by LMC, Victory shall not be obligated to purchase any quantity of
Product from LMC.

 

7.2The Parties may issue/accept Purchase Orders in various formats, including
electronic purchase orders, emails and other communications between the Parties,
which shall be deemed to be Purchase Orders regardless of format.

 

7.3Each Purchase Order shall be subject to the Parties’ agreement as specified
in the Purchase Order and all terms and provisions of this Agreement. Such
agreement may be evidenced by a counter signature or, in the case of email or
other electronic Purchase Order through confirmation by reply email or through
other reasonable means of confirmation.

 

7.4The Parties intend for the express terms and conditions contained in
this Agreement (including any Schedules and Exhibits hereto) and in any Purchase
Order that are consistent with the terms and conditions of this Agreement to
exclusively govern and control each of the Parties' respective rights and
obligations regarding the purchase and sale of the Products, and the
Parties' agreement is expressly limited to such terms and conditions.
Notwithstanding the foregoing, if any terms and conditions contained in a
Purchase Order conflict with any terms and conditions contained in
this Agreement, the applicable term or condition of this Agreement will prevail
and such contrary or different terms will have no force or effect. Except for
such contrary or different terms, the terms and conditions of all Purchase
Orders are incorporated by reference into this Agreement for all applicable
purposes hereunder. Without limitation of anything contained in this Section
7.4, any additional, contrary or different terms contained in any Purchase
Orders or any of LMC’s invoices or other communications, and any other attempt
to modify, supersede, supplement or otherwise alter this Agreement, are deemed
rejected by Victory and will not modify this Agreement or be binding on the
Parties unless such terms have been fully approved in a signed writing by
authorized representatives of both Parties.

 



CONFIDENTIAL- 4 - 

 

 

7.5The Delivery Date, Product specifications, price, quality and inspection
requirements stated in a purchase order shall be deemed accepted by LMC unless
LMC objects in writing within five Business Days of Victory’s delivery of such
purchase order. If LMC objects to the Delivery Date, a new Delivery Date shall
be established by mutual agreement between LMC and Victory.

 

8.Payment. Unless otherwise agreed to by the parties, invoices will be due at
Net 30 Day terms.

 

9.Changes. LMC shall notify Victory in writing of any proposed process change
that could affect the quality, integrity and delivery of the Products. When
applicable, samples shall be provided for qualification testing. No process
change shall be made without Victory’s prior written consent.

 

10.Warranty.

 

10.1LMC warrants that upon Victory’s taking title to Product and for a period of
three (3) years thereafter, notwithstanding the termination or cancellation of
this Agreement, all products purchased hereunder shall be free from Defects in
material and workmanship; shall conform to the published specifications provided
by LMC (manufacturing specifications); and shall conform to LMC’s
representations and warranties. Victory’s acceptance of Product shall not
relieve LMC of its obligations hereunder.

 

Victory shall notify LMC of any Defect of which Victory is aware. Subject to the
provisions of Sections 9 (Changes), in the event of any breach of warranty,
Victory may return the affected Products in Victory’s possession to LMC at LMC’s
expense, in which case LMC shall, at no charge to Victory, replace such Products
and return Products without Defect within ten (10) days. Should LMC not replace
the Products within ten (10) days, LMC will issue Victory a credit for the
product and related expenses associated with the Purchase Order of that product
not limited to, but including shipping, bonding, and insurance.

 

11Termination or Cancellation for Default.

 

11.1Victory shall have the right to terminate this Agreement in accordance with
Section 2.5 of the License.

 

11.2A Party may terminate this Agreement upon thirty (30) days written notice if
the other Party is (i) the subject of a petition for relief under any
bankruptcy, insolvency, or debtor’s relief law (which for an involuntary
petition is not dismissed within thirty (30) days), (ii) is liquidated or
dissolved, (iii) makes an assignment for the benefit of creditors, or (iv) has a
receiver appointed for all or a substantial portion of the assets.

 



CONFIDENTIAL- 5 - 

 

 

11.3LMC may terminate this Agreement if LMC can reasonably demonstrate that
unauthorized use of the licensed patents, technical information or other
confidential information of LMC has been made by Victory or a person or party
within its control provided, that LMC provides at least thirty (30) days prior
written notice of such unauthorized use and Victory is unable to cure such
unauthorized use within such period..

 

11.4The rights and obligations of the Parties contained in those parts of this
Agreement that by their nature transcend the expiration or earlier termination
of this Agreement shall survive and continue after such expiration or earlier
termination and shall bind the Parties and their respective permitted successors
and assigns. Specifically, the provisions of Sections 10 (Warranty), 12 (Patent
and Copyright; Indemnification), 13 (Confidential Information), and 14 (Quality)
shall survive and continue after the effective date of the expiration or
termination of this Agreement and shall bind the Parties and their respective
permitted successors and assigns. For the avoidance of doubt, the termination or
expiration of this Agreement shall not affect the validity, existence or
enforceability of the LMC/Armacor Agreements.

 

11.5In accordance with and subject to the provisions of Section 2.5 of the
License, should LMC fail to provide products under the terms of this Agreement
for a period of six months or more, and following written notice of the same by
LMC to Victory, LMC cannot supply (or have supplied) the products within thirty
(30) days after such written notice, or the products cannot be supplied by LMC
at a price that is at least Five Percent (5%) below the MSRP for such products,
Victory may source licensed products from alternative sources of supply to
maintain business continuity only until such time as LMC is able to restore the
supply of products.

 

12Patent and Copyright; Indemnification.

 

12.1Victory acknowledges LMC possesses Intellectual Property which are
considered valuable and necessary to the Products made by LMC. Victory
acknowledges LMC’s ownership of such Intellectual Property and agrees that it
will do nothing inconsistent with such ownership. Nothing in this Agreement
shall give Victory any right, title or interest in the LMC Intellectual Property
other than the right to purchase the Products as provided herein for Victory and
Victory affiliates and subsidiaries. In addition, Victory shall:

 

a)Not challenge, deny or disavow LMC’s ownership rights in the LMC Intellectual
Property or modify, reproduce, duplicate, copy or otherwise disclose, use,
distribute or disseminate the Intellectual Property in any form;

 

b)Restrict disclosure of and access to the LMC Intellectual Property to those of
its employees who are required to use the Intellectual Property in the course of
their employment, for purposes consistent with this Agreement and who are bound
by written agreement to treat such LMC Intellectual Property no less
restrictively than as set forth in Section 13 (Confidential Information) below;

 



CONFIDENTIAL- 6 - 

 

 

c)Use its best efforts to prevent any third party, to the extent known by
Victory, from infringing upon LMC’s rights in LMC Intellectual Property and to
notify LMC promptly of any unauthorized use or disclosure of the LMC
Intellectual Property by others as each such unauthorized use or disclosure
comes to Victory’s attention; and

 

d)Upon the effective date of expiration or earlier termination of this
Agreement, and at its own expense, promptly return to LMC the LMC Intellectual
Property and all documentation, media, letters, notes, notebooks, reports and
all other material in its possession or under its control relating to the LMC
Intellectual Property or destroy such documentation, media, letters, notes,
notebooks, reports and other material in its possession and certify to LMC in
writing of such destruction.

 

13Confidential Information.

 

13.1Victory will not disclose any of LMC’s trade secrets, confidential
information, data, compositions, proprietary information and other confidential
information, which may be conveyed in written, oral or visual form to Victory
from any source before, during or subsequent to the term of this Agreement (“LMC
Confidential Information”). It is expressly understood and agreed that any LMC
Confidential Information conveyed to Victory is intended for Victory’s internal
use only for purposes of carrying out this Agreement and will be protected by
Victory with the same diligence, care and caution that Victory uses to protect
its own confidential information, but in no event less than a reasonable
standard of care. Upon termination of this Agreement, or earlier at LMC’s
request, Victory will return any or all LMC Confidential Information then in
Victory’s possession, including all copies thereof or destroy such LMC
Confidential Information in its possession and certify to LMC in writing of such
destruction. Victory will not disclose or disseminate to any third party the
specified contents or provisions of this Agreement without LMC’s prior written
consent.

 

13.2LMC will not disclose any of Victory’s trade secrets, confidential
information, data, compositions, proprietary information and other confidential
information, which may be conveyed in written, oral or visual form to LMC from
any source before, during or subsequent to the term of this Agreement (“Victory
Confidential Information”). It is expressly understood and agreed that any
Victory Confidential Information conveyed to LMC is intended for LMC’s internal
use only for purposes of carrying out this Agreement and will be protected by
LMC with the same diligence, care and caution that LMC uses to protect its own
confidential information, but in no event less than a reasonable standard of
care. Upon termination of this Agreement, or earlier at Victory’s request, LMC
will return any or all Victory Confidential Information then in LMC’s
possession, including all copies thereof or destroy such Victory Confidential
Information in its possession and certify to Victory in writing of such
destruction. LMC will not disclose or disseminate to any third party the
specified contents or provisions of this Agreement without Victory’s prior
written consent.

 



CONFIDENTIAL- 7 - 

 

 

Victory agrees to incorporate the substance of Section 13.1 in each of its
subcontracts and orders relating to supplies, materials or services procured by
Victory in connection with its performance of its obligations hereunder.

 

14Quality.

 

14.1Victory is contracting to buy conforming Products and expects Defect-free
yields from LMC. Victory seeks a relationship with LMC that maximizes the
probability of 100% Defect-free Product.

 

14.2LMC shall deliver Products conforming to applicable specifications and which
are 100% Defect-free. LMC shall develop a quality program for its production
process that ensures Products are Defect-free and share that program with
Victory.

 

14.3  LMC Product Inspection. LMC shall permit representatives of Victory, at
any reasonable time and upon 5 business day’s notice, to inspect the Products
manufactured by LMC at LMC’s facility or the material manufacturer’s facility
prior to the time of delivery of Products to the carrier. Victory may also
inspect the product at its own facilities, customer or contract manufacturer’s
facilities. Whether or not Victory conducts an inspection, LMC shall maintain a
production sample per production run in order to show compliance with product
specifications. LMC will share the test certification for each production run,
which is done immediately after production.

 

14.4LMC Supplier Inspection. LMC shall make provision for Victory to survey the
supplier’s material manufacturer for manufacturing and quality control
procedures on a no less than an annual basis and by exception if cost, quality
or delivery issues surface. This is subject to the contract manufacturer’s
policies and availability.

 

14.5Rejection. Should the product fail to meet the product specifications, LMC
shall at LMC’s expense and at no charge to Victory, replace such Products and
return Products without Defect within ten (10) days. Should LMC not replace the
Products within ten (10) days, LMC will issue Victory a credit for the product
and related expenses associated with the Purchase Order of that Product.

 

14.6LMC shall indemnify Victory against any losses resulting from any material
failures for Products purchased from LMC. The amount of any claim shall be
limited to the amount paid by Victory to LMC for those Product(s) including all
shipping, insurance, bonding and other similar costs.

 



CONFIDENTIAL- 8 - 

 

 

15Insurance.

 

15.1LMC shall maintain, during the term of this Agreement, all insurance and/or
bonds required by Law and necessary to satisfy its obligations under this
Agreement.

 

15.2LMC shall, upon request by Victory, furnish certificates or other adequate
proof of the foregoing insurance.

 

16Intended Use.

 

16.1Victory shall not use, apply, sell or otherwise utilize LMC Products for any
purposes other than their intended use. Victory shall apply LMC Products in
accordance with procedures approved by LMC.

 

16.2Victory shall indemnify LMC against any losses that may result from the
misuse, misapplication or other abuse of any LMC Products by Victory.

 

17Notices. All notices, demands and other communication made hereunder shall be
in writing and shall be given either by personal delivery, by nationally
recognized overnight courier (with charges prepaid), by facsimile with telephone
confirmation addressed to the respective Parties at the following addresses:

 

LMC

Liquidmetal Coatings, LLC

20404 Whitewood Drive

Spring, TX 77373

Attn: Eric Eilertsen, President / C.E.O.

E-Mail: eric.eilertsen@liquidmetal-coatings.com

Fax: 281-359-1185

 

With copy to:

Liquidmetal Coatings, LLC

2497 Rancho Parkway South

Lake Forest, CA 92630

E-Mail: rick.salas@liquidmetal-coatings.com

Attn: Ricardo A. Salas

Fax: 949-315-3096

 

Victory:

Victory Oilfield Technology

Attn: Kevin DeLeon

3355 Bees Cave Road, Suite 608

Austin, TX 78746

Attn:

E-Mail: kdeleon@vpeg.net

Fax: 866-234-9806

 

 



CONFIDENTIAL- 9 - 

 

 

18General.

 

18.1Compliance with Laws. LMC represents and warrants that the Products are and
shall be produced and delivered in accordance with all applicable Laws.

 

18.2Severability. If any provision herein is held to be invalid or unenforceable
for any reason, such provisions shall, to the extent of such invalidity or
unenforceability, be reformed or, if necessary, severed to the minimum extent
necessary to be valid or enforceable. In the event that any covenant made in
this Agreement is more restrictive than permitted by Law, it shall be limited to
the extent so permitted.

 

18.3Assignment. Neither party may not delegate or assign any or all of its
duties, obligations or rights hereunder, without the prior written consent of
the other party.

 

18.4Governing Law. THIS AGREEMENT AND ALL DISPUTES AND SUITS RELATED THERETO
SHALL BE GOVERNED, CONSTRUED, AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS WITHOUT APPLICATION OF CONFLICT OF LAW PRINCIPLES. The Parties
hereby agree that the State and Federal Courts with jurisdiction over disputes
arising in Harris County in Texas shall have exclusive jurisdiction over any
matter arising under this Agreement.

 

18.5Complete Agreement; Amendment. This Agreement, the Schedules and any addenda
attached hereto or referenced herein and the LMC/Armacor Agreements, constitute
the complete and exclusive statement of the agreement of the Parties with
respect to the subject matter of this Agreement, and replace and supersede all
prior agreements (other than the LMC/Armacor Agreements) and negotiations by and
between the Parties. For the avoidance of doubt, the LMC/Armacor Agreements are
independent of this Agreement and this Agreement shall not in any way limit,
modify, amend, replace or supersede the LMC/Armacor Agreements.

 

18.6No Waiver. No delay or failure by either Party to exercise or enforce at any
time any right or provision of this Agreement shall be considered a waiver
thereof.

 

18.7Counterparts. This Agreement may be executed by facsimile and delivered in
one or more counterparts, each of which shall be deemed to be an original and
all of which, taken together, shall be deemed to be one agreement.

 

CONFIDENTIAL- 10 - 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

LIQUIDMETAL COATINGS, LLC

VICTORY OILFIELD TECHNOLOGIES 

      Signed:  /s/ John Kang   Signed: /s/ Kevin DeLeon Name: John Kang   Name:
Kevin DeLeon Title: Chairman   Title: CEO

 

CONFIDENTIAL- 11 - 

 

 

SCHEDULE A

PRODUCT LIST

 

LAST UPDATED: July 2019

 

PRODUCT   ●         Armacor™ MStar ●         Armacor TMax  ●        
Armacor Universal  ●         Armacor Non-Mag ●         Liquidmetal X-80
●         Others Rick?

 

 



CONFIDENTIAL- 12 - 

